United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2251
                         ___________________________

                               Edgar Perez-Natareno

                             lllllllllllllllllllllPetitioner

                                           v.

              Eric H. Holder, Jr., Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: February 18, 2014
                             Filed: February 21, 2014
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Edgar Perez-Natareno, a citizen of Guatemala, petitions for review of an order
of the Board of Immigration Appeals (BIA), which upheld an immigration judge’s
(IJ’s) decision denying him withholding of removal. After careful review, we
conclude that the BIA appropriately upheld the IJ’s denial of relief because it was
supported by substantial evidence on the record as a whole. See Wijono v. Gonzales,
439 F.3d 868, 872 (8th Cir. 2006) (noting that the denial of withholding of removal
is upheld unless the evidence is so compelling that no reasonable fact finder could
adopt the BIA’s position); Lopez-Zeron v. INS, 8 F.3d 636, 638 (8th Cir. 1993) (per
curiam) (holding that a fear of general violence and unrest does not meet eligibility
standard for withholding of removal). Accordingly, we deny the petition for review.
See 8th Cir. R. 47B.
                       ______________________________




                                         -2-